                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DIVISION OF ARKANSAS
                                CENTRAL DIVISION

LORI MAYBERRY                                                                      PLAINTIFF

v.                               Case No. 4:19-cv-00709 KGB

THE LINCOLN NATIONAL LIFE
INSURANCE COMPANY                                                                DEFENDANT

                                            ORDER

       Before the Court is plaintiff Lori Mayberry’s notice of voluntary dismissal with prejudice

of all Ms. Mayberry’s claims against defendant The Lincoln National Life Insurance Company

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Ms. Mayberry agrees to bear her own

costs, attorneys’ fees, and expenses. For good cause shown, the Court dismisses this case with

prejudice.

       It is so ordered this 11th day of December, 2019.


                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
